DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 50, 56  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 49-50, “the porous compressible material” lacks antecedent basis in the claim. 
Regarding the compressibility of at least 0.9 and no greater than 0.001, it is not clear what this range means in terms of specific units. As best understood, the claim is treated as material compression of 0.1% to 90%. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-47, 49-50, 51-54, 55, 57, 58-60, 61, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75   is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleary et al. (2004/0219471A1) in view of Brennan et al. (6,183,249)
Cleary discloses a dental assembly (figures 1-11) for indirect bonding, the dental assembly comprising: a placement shell (e.g. 44) comprising receptacle guides (e.g. for brackets), each receptacle guide configured/capable to removably receive a dental article (e.g. bracket); and a plurality of dental articles (e.g. brackets) for bonding to tooth structures, each dental article comprising: an outer surface (e.g. pad side of the bracket), a photocurable material (e.g. 36, 41) disposed on the outer surface of each dental article and wherein each dental article is secured within a receptacle guide (guide for placing a bracket in the shell).  Clearly also discloses a method including providing a placement shell (e.g. 44) configured to removably receive a plurality of dental articles/brackets; providing a plurality of dental articles for bonding to tooth structures, each dental article having an outer surface and hardenable material on the bracket pad for hardening onto a tooth surface. 
Cleary fail to teach a compressible material disposed on outer surface of the bracket and the material is compressible (e.g. reduced in volume upon pressure application) as claimed and the compressible material is foamed partially-hardened dental composition, and providing set of instructions as claimed; however,
 Brennan teaches a dental assembly (figures 1-5) including a bracket (e.g. 10) having a compressible material (16, 18)  disposed on an outer surface and the material is compressible (e.g. porous polymeric foam, col. 5, lines 35-40) and the material 18 is partially-hardened (col. 6, lines 5-11). The compressible material (16, 18) is at least partly capable to bond with tooth structure and the outer surface.  The foam materials open cellular structure that has absorbing properties (col. 5, lines 35-40, co. 6, lines 1-2); Brennan further discloses a kit that includes set of instructions for using an orthodontic appliance ([0012]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the materials of Cleary by providing the compressible materials as taught by Brennan in order to provide a releasable substrate that enhances separation from adhesive applied on the bracket pad such that the adhesive shape is undisturbed and instructions for carrying out the method. 
Regarding claim 55, the one or more dental articles/brackets comprise a compressible material configured/capable for use on different tooth structures. 
Regarding claim 57, the compressible material can include an area that is less than an area of the outer surface as desired by a user. 
Regarding claim 58, Cleary discloses the bracket outer surface conforming to the surface of the user’s tooth, thus having a concave shape. Thus, providing the compressible material as in Brennan onto the bracket of Cleary would be within one having ordinary skill in the art at the time of the invention was made to form a surface to conform to tooth surface. 
Regarding claim 59, 65, 69, 70 the hardenable dental composition is disposed at least partially within the compressible material thru absorption and hardening the composition on tooth surface.  
Regarding claim 60, the hardenable dental composition is configured to bond with the tooth structure.  
Regarding claim 61, Brennan discloses usage of fillers such as fumed or fused silica, quartz, zirconia (col. 7, lines 24-35) and filler amount of 3% ([0085]). 
Regarding claim 63, Cleary discloses a self-etching primer ([0080]). 
Regarding claim 71, a hardenable material is applied to the bracket pad. 
Regarding claim 72, Cleary teaches applying self-etching primer (e.g. 43) to the tooth surface prior to applying bracket to the tooth. 
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleary et al. in view of Brennan as applied to claim 45 above, and further in view of Hansen (5,439,379).
Cleary/Brennan discloses the invention substantially as claimed except for the outer surface having glass grit; however, usage of rough material such as glass particles/grit for increasing bonding on teeth is known in the art. Hansen teaches usage of glass/grit on brackets for such purpose (col. 8, lines 27-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the bracket of Cleary/Brennan by providing glass grit in order to enhance bonding of brackets on teeth. 
Claim 56 is rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleary et al. in view of Brennan as applied to claim 45 above. 
Clearry/Brennan discloses the invention substantially as claimed but silent about the specific compressibility; however, it is noted that Breanna discloses the same foam material type (e.g. polymeric foam) as addressed above, thus compressibility in the range of 0.9 to .001 is expected by one of ordinary skill in the art at the time of the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the compressible material of Cleary/Brennan by providing the range for compression as claimed in order be able to securely attached the dental bracket by pressing onto a tooth to cover desired surface area of the tooth surface.  
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleary et al. in view of Brennan as applied to claim 59 above, and further in view of Masuhara et al. (4,148,988).
Cleary/Brennan discloses the invention substantially as claimed including a hardener except for the hardenable dental composition comprises an ethylenically unsaturated compound.  
Masuara teaches a dental adhesive composition including an ethylenically unsaturated compound (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Cleary/Brennan by providing the ethylenically unsaturated compound as taught by Masuhara in order provide water resistance and durability properties. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772